       Case 2:17-cv-02685-DDC-TJJ Document 89 Filed 05/11/20 Page 1 of 2




2448.3199

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

SUSAN MILES,                                         )
                                                     )
                       Plaintiff,                    )
vs.                                                  )       Case No. 17-2685-DDC-TJJ
                                                     )
UNIFIED SCHOOL DISTRICT NO. 500,                     )
KANSAS CITY, KANSAS and                              )
VALERIE CASTILLO,                                    )
                                                     )
                       Defendants.                   )
                                                     )

                        NOTICE OF WITHDRAWAL OF COUNSEL

       COMES NOW attorney Kelli M. Broers of McAnany, Van Cleave & Phillips, P.A., and

hereby withdraws as counsel of record for Defendants pursuant to D. Kan. 83.5.5(b). Gregory P.

Goheen and Byron A. Bowles, Jr., shareholders with the same firm, will continue their

representation of the Defendants in this matter. In addition to service of this Notice on counsel of

record and any pro se parties, a copy of this Notice has been mailed to, or otherwise served

pursuant to D.Kan. 83.5.5(b) on the Defendants.
       Case 2:17-cv-02685-DDC-TJJ Document 89 Filed 05/11/20 Page 2 of 2




                                               Respectfully submitted,

                                               McANANY, VAN CLEAVE & PHILLIPS
                                               10 East Cambridge Circle Drive, Suite 300
                                               Kansas City, Kansas 66103
                                               Telephone:    (913) 371-3838
                                               Facsimile:    (913) 371-4722
                                               Email: ggoheen@mvplaw.com
                                                      kbroers@mvplaw.com


                                               By: /s/ Kelli M. Broers
                                                       Gregory P. Goheen #16291
                                                       Byron A. Bowles, Jr. #16579
                                                       Kelli M. Broers      #23906

                                               Attorneys for Defendants Unified School District
                                               No. 500, Wyandotte County, Kansas, and Valerie
                                               Castillo

                                 CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which provided notice to the following individuals on this
the 11th day of May, 2020.

Michael Stipetich
Smith Mohlman Injury Law, LLC
4600 Madison Avenue, Suite 71
Kansas City, MO 64112

Attorneys for Plaintiff


                                                 /s/ Kelli M. Broers
